

GREYSTONE BUSINESS CREDIT II, L.L.C.

CORPORATE GUARANTY
 
Borrower:
APP ALACHIAN OIL COMPANY, a Tennessee
corporation
   
Guarantors (and each a Guarantor):
APPCO-KY, INC., a Tennessee corporation



Borrower has requested that GREYSTONE BUSINESS CREDIT II, L.L.C. as agent
("Agent") for itself and certain lenders ("Lenders") provide certain financial
accommodations to Borrower pursuant to the terms of a Loan and Security
Agreement among Borrower, Agent and the Lenders parties thereto from time to
time, dated of even date herewith (as amended from time to time, the "Loan
Agreement"). As one of the conditions to providing financing, Agent and Lenders
have required that each Guarantor guaranty all obligations of Borrower to Agent
and Lenders.
 
For value received and in consideration of any loan, advance or financial
accommodation of any kind whatsoever heretofore, now or hereafter made, given or
granted to Borrower by any Lender pursuant to the Loan Agreement, each
Guarantor, jointly and severally, unconditionally guaranties the full and prompt
payment when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of the indebtedness, liabilities and
obligations of every kind and nature of Borrower to Agent and Lenders
(including, without limitation, all interest accruing after the filing of a
proceeding under the Bankruptcy Code (as defined in the Loan Agreement) whether
or not allowed by the court in such proceeding, and all other indebtedness,
liabilities and obligations arising after the filing of any proceeding under the
Bankruptcy Code), howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, joint or several, now or hereafter existing,
or due or to become due, in each case arising under the Loan Agreement or the
other Loan Documents (as defined in the Loan Agreement), plus all costs and
expenses (including, without limitation, all court costs and reasonable
attorneys' and paralegals' fees and expenses) paid or incurred by Agent and
Lenders in endeavoring to collect all or any part of such indebtedness,
liabilities and obligations from, or in prosecuting any action against, any
Guarantor or any other guarantor of all or any part of such indebtedness,
liabilities and obligations (all such indebtedness, liabilities, obligations,
costs and expenses being hereinafter referred to as "Borrower's Obligations").
All sums becoming due under this Guaranty shall bear interest from the due date
thereof until paid at the highest rate charged with respect to any of Borrower's
Obligations under the Loan Agreement.
 
Each Guarantor agrees that its obligations under this Guaranty are
unconditional, irrespective of (i) the validity or enforceability of Borrower's
Obligations or any note or other instrument evidencing Borrower's Obligations,
(ii) the absence of any attempt by any Lender to collect Borrower's Obligations
from Borrower or any other guarantor, (iii) any Lender's waiver or consent with
respect to any provision of the Loan Documents, (iv) any Lender's failure to
perfect or maintain its security interests in, or to preserve its rights with
respect to, any of the Collateral (as defined in the Loan Agreement), (v) any
Lender's election, in any proceeding under Chapter 11 of the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by Borrower as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any of any Lender's claims for repayment of
Borrower's Obligations or (viii) any other circumstance which might constitute a
legal or equitable discharge or defense of Borrower or a guarantor.
 

--------------------------------------------------------------------------------


 
No payment made by or for the account or benefit of any Guarantor (including,
without limitation, (i) a payment made by Borrower in respect of Borrower's
Obligations, (ii) a payment made by any other Guarantor under this Guaranty or
by any other person under any other guaranty of Borrower's Obligations or (iii)
a payment made by means of set off or other application of funds by any Lender)
shall entitle any Guarantor, by subrogation or otherwise, to any payment by
Borrower or any other Guarantor or from or out of any property of Borrower or
any other Guarantor, and no Guarantor shall exercise any rights or remedies
against Borrower or any other Guarantor or any property of Borrower or any other
Guarantor including, without limitation, any right of contribution, indemnity or
reimbursement by reason of any performance by such Guarantor under this
Guaranty, all of such rights of subrogation, contribution, indemnity and
reimbursement being hereby waived by such Guarantor. The provisions of this
paragraph shall survive the termination of this Guaranty or the release or
discharge of any Guarantor from liability hereunder. Borrower is a third party
beneficiary of the provisions of this paragraph.
 
Each Guarantor hereby waives diligence, presentment, demand for payment, filing
of claims with a court in the event of receivership or bankruptcy of Borrower,
protest or notice with respect to Borrower's Obligations and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete and irrevocable payment and performance of the obligations and
liabilities contained herein. No notice to any party, including any Guarantor,
shall be required for Lender to make demand hereunder. Such demand shall
constitute a mature and liquidated claim against such Guarantor. At any time
after maturity of Borrower's Obligations, whether by acceleration or otherwise,
Agent may, at its sole election, proceed directly and at once, without notice,
against any Guarantor to collect and recover the full amount or any portion of
Borrower's Obligations, without first proceeding against Borrower or any other
person or against any of the Collateral. Agent shall have the exclusive right to
determine the application of payments and credits, if any, from any Guarantor,
Borrower or any other person, on account of Borrower's Obligations.
 
Agent is hereby authorized, without notice or demand to any Guarantor and
without affecting or impairing the liability of any Guarantor hereunder, to from
time to time (i) renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, Borrower's Obligations or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument now or hereafter executed by Borrower and delivered to
Agent and/or Lenders; (ii) accept partial payments on Borrower's Obligations;
(iii) take and hold Collateral for the payment of Borrower's Obligations, or for
the payment of this Guaranty, or for the payment of any other guaranties of
Borrower's Obligations or other liabilities of Borrower, and exchange, enforce,
waive and release any Collateral; (iv) apply Collateral and direct the order or
manner of sale thereof as it may determine in its sole discretion; and (v)
settle, release, compromise, collect or otherwise liquidate Borrower's
Obligations and any Collateral in any manner.
 
-2-

--------------------------------------------------------------------------------


 
At any time after maturity of Borrower's Obligations, Agent may, in its sole
discretion, without notice to any Guarantor and regardless of the acceptance of
any Collateral for the payment hereof, appropriate (or cause to be appropriated)
and apply toward payments of Borrower's Obligations, (i) any indebtedness due or
to become due from Agent or any Lender to any Guarantor and (ii) any moneys,
credits or other property belonging to any Guarantor at any time held by or
coming into the possession of Agent or any affiliates of Agent, whether for
deposit or otherwise.
 
Each Guarantor assumes responsibility for keeping itself informed of the
financial condition of Borrower and all other guarantors of all or any of
Borrower's Obligations, and of all other circumstances bearing upon the risk of
nonpayment of Borrower's Obligations or any part thereof that diligent inquiry
might reveal, and each Guarantor agrees that neither Agent nor any Lender shall
have any duty to advise such Guarantor of information known to Agent or such
Lender regarding any of the foregoing. Each Guarantor acknowledges familiarity
with Borrower's financial condition and represents that it has not relied on any
statements made, or information furnished, by Agent or any Lender or their
agents in obtaining such familiarity. If Agent or any Lender provides any such
information to any Guarantor, Agent and such Lender shall be under no obligation
to (i) undertake any investigation not a part of its regular business routine,
(ii) disclose any information which, pursuant to accepted or reasonable
commercial finance practices, Agent or such Lender wishes to maintain
confidential or (iii) make any other or future disclosures of any information to
such Guarantor.
 
Notwithstanding any contrary provision of this Guaranty, it is intended that
neither this Guaranty nor any liens or security interests securing this Guaranty
constitute a "Fraudulent Conveyance" (as defined below). Consequently, each
Guarantor agrees that if this Guaranty or any liens or security interests
securing this Guaranty would, but for the application of this sentence,
constitute a Fraudulent Conveyance, this Guaranty and each such lien and
security interest shall be valid and enforceable only to the maximum extent that
would not cause this Guaranty or such lien or security interest to constitute a
Fraudulent Conveyance, and this Guaranty shall automatically be deemed to have
been amended accordingly at all relevant times. For purposes hereof, a
"Fraudulent Conveyance" means a fraudulent conveyance under Section 548 of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state or other governmental unit as in effect from time to time.
 
Each Guarantor waives the right to assert the doctrine of marshaling with
respect to any of the Collateral securing Borrower's Obligations. Each Guarantor
further agrees that, to the extent Borrower makes one or more payments to Agent
or any Lender, or Agent or any Lender receives any proceeds of Collateral, which
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to Borrower, its estate, trustee, receiver or any
other party under the Bankruptcy Code or other law, that portion of Borrower's
Obligations which has been paid, reduced or satisfied by such payment or
proceeds shall be reinstated and continued in full force and effect as of the
date such initial payment, reduction or satisfaction occurred, and this Guaranty
shall continue to be in existence and in full force and effect, irrespective of
whether any evidence of indebtedness or this Guaranty has been surrendered or
canceled.
 
-3-

--------------------------------------------------------------------------------


 
Each Guarantor agrees that all payments hereunder shall be made without setoff
or counterclaims and each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty. Each Guarantor further
waives all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, or any interest on any instrument or document evidencing all or any
part of Borrower's Obligations is due, notices of any and all proceedings to
collect from the maker, any endorser or any other guarantor of all or any part
of Borrower's Obligations, or from anyone else, and, to the extent permitted by
law, notices of exchange, sale, foreclosure, surrender or other handling of any
Collateral securing Borrower's Obligations.
 
No delay on the part of Agent or any Lender in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Agent or any Lender of any right or remedy shall preclude any further exercise
thereof except as expressly set forth in a writing duly signed and delivered on
Agent's and Required Lenders' behalf by authorized officers or agents of Agent
and Required Lenders; nor shall any modification or waiver of any of the
provisions of this Guaranty be binding upon Agent or Lenders, except as
expressly set forth in a writing duly signed and delivered on Agent's and
Required Lenders' behalf by authorized officers or agents of Agent and Required
Lenders. Agent's and Lenders' failure at any time or times hereafter to require
strict performance by Borrower or any Guarantor of any of the provisions,
warranties, terms and conditions contained in any promissory note, security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed by Borrower or any Guarantor and delivered to Agent,
shall not waive, affect or diminish any right of Agent or any Lender at any time
or times hereafter to demand strict performance thereof, and such right shall
not be deemed to have been waived by any act or knowledge of Agent or any
Lender, or its respective agents, officers or employees, unless such waiver is
contained in an instrument in writing signed by an officer or agent of Agent and
Required Lenders, and directed to Borrower or such Guarantor, as applicable,
specifying such waiver. No waiver by Agent of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by Agent or any Lender permitted hereunder shall in any way affect or
impair Agent's or such Lender's rights or the obligations of any Guarantor under
this Guaranty. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by Borrower to Agent and Lenders shall
be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
 
-4-

--------------------------------------------------------------------------------


 
Each Guarantor hereby represents and warrants that (i) it is in such Guarantor's
direct interest to assist Borrower in procuring credit, because Borrower is an
affiliate of such Guarantor, furnishes goods or services to such Guarantor,
purchases or acquires goods or services from such Guarantor, and/or otherwise
has a direct or indirect corporate or business relationship with such Guarantor,
(ii) this Guaranty has been duly and validly authorized, executed and delivered
and constitutes the valid and binding obligation of such Guarantor, enforceable
in accordance with its terms, and (iii) the execution and delivery of this
Guaranty does not violate or constitute a default under (with or without the
giving of notice, the passage of time, or both) any order, judgment, decree,
instrument or agreement to which such Guarantor is a party or by which it or its
assets are affected or bound.
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
permitted assigns of each Guarantor and shall inure to the benefit of Agent and
Lenders and their successors and assigns. All references herein to Borrower
shall be deemed to include its successors and permitted assigns and all
references herein to Agent shall be deemed to include its successors and
assigns. Borrower's and each Guarantor's successors and permitted assigns shall
include a receiver, trustee, custodian of or for Borrower or such Guarantor or
any of their respective assets and Borrower or such Guarantor as
debtor-in-possession. All references to the singular shall be deemed to include
the plural where the context so requires.
 
EACH GUARANTOR HEREBY CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS IN
NEW YORK COUNTY, NEW YORK SHALL HAVE NONEXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES WITH RESPECT TO THIS GUARANTY AND WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO
THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND CONSENTS THAT ALL SERVICE OF
PROCESS UPON SUCH GUARANTOR BE MADE BY REGISTERED MAIL OR MESSENGER DIRECTED TO
SUCH GUARANTOR AT THE ADDRESS SET FORTH BELOW SUCH GUARANTOR'S SIGNATURE AND
THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT
THEREOF. EACH GUARANTOR HEREBY AGREES THAT ANY CLAIM OR DISPUTE BROUGHT BY SUCH
GUARANTOR AGAINST AGENT OR ANY LENDER OR ANY MATTER ARISING OUT OF THIS GUARANTY
SHALL BE BROUGHT EXCLUSIVELY IN THE STATE AND FEDERAL COURTS IN NEW YORK COUNTY,
NEW YORK. EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY
JURY. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR ANY LENDER TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
AGENT OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
-5-

--------------------------------------------------------------------------------


 
THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
 
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Each Guarantor hereby agrees that this Guaranty shall be deemed a "Loan
Document" as defined in the Loan Agreement.
 
This Guaranty may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Guaranty by signing and delivering one or more counterparts.
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned
Guarantors this 17th day of September, 2007.
 

        APPCO-KY, INC.  
   
   
  By   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Its President

 
-7-

--------------------------------------------------------------------------------


 